--------------------------------------------------------------------------------

 

Exhibit 10.14




(English Translation)




EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT, dated and effective as of _________(M,D,Y) (the
"Agreement"), is made by and between Heilongjiang Shuaiyi New Energy Development
Co., Ltd., a P.R.C. corporation (“Party A” or “the Company” ), and Employee
(“Party B” or “you”).




WHEREAS, Party A desires to employ Party B, and Party B desires to enter into
the employment of the Company, upon the terms and conditions and in the
capacities set forth herein;




WHEREAS, according to stipulations of the “General Regulations of the People’s
Republic of China on Civil Code”, “Contract Law of the People’s Republic of
China”, and other relevant laws and regulations;




NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Executive hereby agree as follows:




1. Employment and Term of Employment.




Subject to the terms and conditions of this Agreement, Party A hereby agrees to
employ Party B, and Party B hereby agrees to serve Party A, as (position) of the
Company for a term of years (the "Term of Employment") beginning on
_________(M,D,Y) (the "Effective Date") and ending on _________(M,D,Y)
("Expiration Date").  Notwithstanding the foregoing, if either party gives a
valid Notice of Termination pursuant to Section 6 hereof, the Term of Employment
shall not extend beyond the Expiration Date specified in such Notice of
Termination.




2. Responsibility and Liability




During the Term of Employment, Party B shall devote substantially all of his
efforts to the faithful performance of his duties hereunder. Party B shall take
the responsibilities and fulfill his/her duties assigned by Party A within the
specified working time and ensure the quality of the work.




3. Confidentiality




Party B agrees that he will not disclose or cause to be disclosed in any way the
terms, contents or execution of this Agreement or the facts and circumstances
underlying this Agreement.




4. Compensation




During the Term of Employment, in consideration of Party B’s agreement set
force, Party B's base salary (the "Base Salary") shall be at the rate of
 ____________ RMB per month and the salary will be payable monthly in cash on
10th day in the following month, which shall be mutually agreed.




5. Taxes




All payments to be made to and on behalf of Party B under this Agreement will be
subject to required withholding of applicable Chinese income tax.




--------------------------------------------------------------------------------

 

6. Termination of Employment.




(a) At the Expiration Date of the Term of Employment;




(b) The Employment can be terminated or breached by both parties’ acceptance and
agreement on a friendly negotiation




(c) Disability. Party A may terminate Party B's employment under this Agreement
if Party B is absent from work due to serious illness or incapacity.




7. Solely Termination or Breach




If the employment under this Agreement is solely terminated by either party, the
termination notice should be submitted to the other party thirty (30) days in
advance.




8. Consequences of Termination or Breach




It is understood and agreed you have handed over to the successor all files,
papers, memoranda, letters, facsimile or other communications which you have in
your possession that were written, authorized, signed, received or transmitted
during your employment within one (1) week promptly after your termination
notice.  In addition, you acknowledge you have returned to the Company all
confidential information and property of the Company in your possession after
your leaving. You further agree to indemnify the company and its officers,
directors, employees, and controlling persons from any liability, claim, damage,
expense (including reasonable legal fees) arising.




9. Public Insurance and Welfare




During the term of Employment, Party A shall withholding the endowment
insurance, medical care insurance and unemployment insurance for Party B.




10. Indemnification




Upon the termination of this Agreement under Section 6 or 7, neither party shall
pay any liquidated damages to the other.




11. Arbitration




Any dispute or claim between the parties hereto arising out of, or, in
connection with this Agreement, shall, upon written request of either party,
become a matter for arbitration.  The arbitration shall be before a neutral
arbitrator in accordance with the Commercial Arbitration Rules of Heilongjiang
Provincial Arbitration Commission and take place in Heilongjiang, PRC.  The
decision or award of the arbitrator shall be final and binding upon the parties
hereto.  The parties shall abide by all awards recorded in such arbitration
proceedings, and all such awards may be entered and executed upon in any court
having jurisdiction over the party against whom or which enforcement of such
award is sought.




12. Notices




Any notice or other communication made or given in connection with this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered by hand, by facsimile transmission, by a nationally recognized
overnight delivery service or mailed by certified mail, return receipt
requested, to Party A or Party B at the addresses set forth on the head of this
Agreement separately or at such other address as Party A or Party B may specify
by notice to the others.




--------------------------------------------------------------------------------

 

13. Entire Agreement




This Agreement sets forth the entire understanding between you and the Company,
and supersedes any and all prior or contemporaneous understandings and
agreements, written or oral.  This agreement is executed in two (2) counterparts
and each of which shall be deemed equally authentic.  This Agreement shall be
effective after your acceptance and signing below:




Accepted and agreed, as of _____day of __________, 2008










HEILONGJIANG SHUAIYI NEW ENERGY DEVELOPMENT CO., LTD.




(Seal)




--------------------------------------------------------------------------------